Title: To George Washington from Trenton and Mercer County Magistrates, 2 January 1778
From: Trenton and Mercer County Magistrates
To: Washington, George



Sir
Trenton [N.J.] January 2d 1778

Having, with much Concern, been informed that four Regiments of the Light Dragoons of the Army are ordered to be quartered in this

Town for the Winter for the Purpose of recruiting, and to be exempt from Duty; and apprehending that, if our Information be true, Your Excellency must have been greatly misinformed respecting the present State and Condition of the Town and the adjacent Country, we, some of the Magistrates of the Town and Neighbourhood of Trenton, conceive it to be our Duty, as well with Respect to the Publick Service, as to the Convenience and Safety of the Inhabitants, to submit to your Consideration the following Facts; from which we doubt not it will appear that the Quartering any considerable Number of Horses in this Town, especially for the Purpose of recruiting, would not be so likely to answer the End proposed as might be expected in many other Places, and that it would at the same Time be very distressing to all, and absolutely ruinous to many of the Inhabitants.
1. A Number of Horse quartered here, not being on Duty, could afford no Protection to the Country; and at the same Time might be a Temptation to the Enemy to make an Invasion on a Place so near them, which otherwise might not afford them an Object of sufficient Importance.
2. The Town, and especially the Stabling and Out-Houses, suffered so much Injury by the Ravages of the Enemy last Winter, and other Events of the War, that it is yet greatly out of repair, and from the Scarcity of Materials and Workmen is likely to continue so for some Time to come; insomuch that it is with some Difficulty the Horses and Cattle of the Inhabitants are sheltered from the Weather: And should any considerable Number of Horse be quartered in the Town, they must either want Stabling, or the Horses of the Inhabitants must be turned out to make Room for them.
3. From the great Number of Waggons and Horses employed in & about this Town for several Months past in the Publick Service, the neighbouring Country has been so much drained of it’s Forage that it is very difficult to get a sufficient Supply for the Teams now necessarily employed in and daily passing through the Town. Many of the Inhabitants have not got, nor are able to get an adequate Supply for their own Stock; the Country for ten Miles round and upwards being so much exhausted, that although the Horses and Cattle within that Circumference are far less numerous than usual, the Forage remaining will afford them a very scanty Subsistence for the Winter. At the same Time the Inhabitants of the Town are obliged to keep more Horses than they otherwise would for the Purpose of collecting Fire-Wood, the Country Teams being so much employed in the Publick Service that they cannot be procured for this Purpose. And moreover the local Situation of Trenton renders it so necessary a Post and so much a Thoroughfare, that many Teams as well as Travellers in the Publick Employ necessarily depend on finding temporary Supplies in it.

4. The Legislature of the State are to meet at Trenton early in the Month of February, and, from the Causes beforementioned, it will be with great Difficulty that tolerable Provision can be made for them and their Horses: If but a single Regiment of Dragoons should be placed here, it will be impossible; and there is not another Town in the State, equally remote from the Enemy, now in a Condition to afford them suitable Accomodations and Conveniences for doing Business. In their late Session at Princeton the Publick Business was much obstructed for want of proper Accomodations and Conveniences; and at length, we are well informed, it ended, leaving several important Matters unfinished, which would otherwise probably have been completed.
We therefore flatter ourselves that Your Excellency, having taken these Circumstances into Consideration, will be of Opinion that Trenton is an improper Place for the Repose of the Horse for the Winter, and that you will be pleased to order them elsewhere. We are anxiously desirous, and we have Reason to believe the People of this County in general, especially in the Neighbourhood of Trenton, are well disposed to further the Operations of the Army by every Effort that can be reasonably expected from good Citizens. The Inhabitants in and near this Town, from their local Situation and other Circumstances, have already felt the Calamities of War in a Degree unknown to most other Parts of America. And the known Benevolence of Your Excellency’s Disposition prompts us to hope that we shall not be subjected to any new Distresses unnecessarily. We are, with the greatest Respect, your Excellency’s most obedient, humble Servants

Wm Cleayton
Beniamum Yard
Rensselr Williams
Benjn Vancleave

